Exhibit 21 SUBSIDIARIES The following is a list of the significant and other active and inactive subsidiaries of the Company as of September 23, 2009: Significant Subsidiaries Jurisdiction of Incorporation Telecommunications Transmission Segment Comtech EF Data Corp. Delaware Mobile Data Communications Segment Comtech Mobile Datacom Corporation Delaware RF Microwave Amplifiers Segment Comtech Xicom Technology, Inc. California Other Active Subsidiaries Telecommunications Transmission Segment Comtech Antenna Systems, Inc. Delaware Comtech Systems, Inc. Delaware Comtech AHA Corporation Delaware Memotec Inc. (a subsidiary of Comtech EF Data Corp.) New Brunswick, Canada Radyne Corporation Pte. Ltd. Singapore Beijing Comtech EF Data Equipment Repair Service, Co., Ltd. (a subsidiary of Comtech EF Data Corp.) China Mobile Data Communications Segment Comtech AeroAstro, Inc. Delaware RF Microwave Amplifiers Segment Comtech PST Corp. New York Xicom Technology Europe, Ltd. (a subsidiary of Comtech Xicom Technology, Inc.) United Kingdom Inactive Subsidiaries Comtech Systems International, Inc. Delaware Comtech Communications Corp. Delaware ARMER Communications Engineering Services, Inc. Delaware WC Acquisition Corp. Delaware Tiernan Radyne Comstream, Inc. Delaware Comtech Comstream, Inc. Delaware Comtech Tolt Technologies, Inc. Delaware
